   Case 1:19-cv-01562-DNH-ATB Document 129 Filed 06/17/20 Page 1 of 4


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
KEYBANK NATIONAL ASSOCIATION,

                          Plaintiff, and

CAPITAL COMMUNICATIONS FEDERAL
CREDIT UNION,

                          Intervenor,
             -v-                             1:19-CV-1562

MONOLITH SOLAR ASSOCIATES LLC, et al.,
                   Defendants.

-----------------------------------


APPEARANCES:                                 OF COUNSEL:

THOMPSON, HINE LAW FIRM-NY                   BARRY M. KAZAN, ESQ.
Attorneys for Plaintiff
335 Madison Avenue 12th Floor
New York, New York 10017

THOMPSON, HINE LAW FIRM-CLEVELAND            CURTIS LEE TUGGLE, ESQ.
Attorneys for Plaintiff
3900 Key Center
127 Public Square
Cleveland, Ohio 44114

THOMPSON HINE LLP                            JONATHAN S. HAWKINS, ESQ.
Attorneys for Plaintiff
Austin Landing I
10050 Innovation Drive Suite 400
Miamisburg, Ohio 45342

LIPPES MATHIAS WEXLER & FRIEDMAN LLP         JOHN D. RODGERS, ESQ.
Attorneys for Intervenor
54 State Street Suite 1001
Albany, New York 12207

THE WAGONER FIRM PLLC                        MATTHEW D. WAGONER, ESQ.
Attorneys for Defendant Steven A. Erby
150 State Street, Suite 504
Albany, New York 12207
    Case 1:19-cv-01562-DNH-ATB Document 129 Filed 06/17/20 Page 2 of 4


NOLAN HELLER KAUFFMAN LLP                                JUSTIN A. HELLER, ESQ.
Attorneys for Receiver, Daniel Scouler                   FRANCIS J. BRENNAN, ESQ.
80 State Street, 11th Floor                              JOHN V. HARTZELL, ESQ.
Albany, New York 12207

DAVID N. HURD
United States District Judge

                             MEMORANDUM–DECISION and ORDER

       Daniel Scouler ("Scouler" or "the receiver") was charged by this Court's February 27,

2020 order ("the receivership order") to shepherd the receivership of Monolith Solar

Associates, LLC and several other solar power companies (together "the receivership

property"). The receivership property had allegedly defaulted on several lease agreements,

including some with plaintiff KeyBank and intervenor Capital Communications Federal Credit

Union, and the receivership was imposed to try to ensure that some of those lease

agreements could be paid back. As part of the receivership order, "all . . . persons" were

stayed "from doing any act or thing whatsoever to interfere with the [r]eceiver in the discharge

of [his] duties . . . ." Dkt. 96, ¶ 21.

       Scouler now alleges that Gary Hickok ("Hickok"), a person unaffiliated with any party

present in this case, has interfered with the receiver's discharge of his duties by denying him

access to solar panels on Hickok's property and by disconnecting those solar panels from the

power grid. As a result, the panels are no longer producing electricity, and the absence of

that power results in an absence of profits, which in turn prevents the receivership property

from making lease and debt payments. The receiver argues that Hickok has thereby

interfered with the discharge of the receiver's duties and violated the receivership order. As a

result, the receiver has called for the Court to issue an order to show cause why Hickok

should not be held in civil contempt of a court order.




                                                2
    Case 1:19-cv-01562-DNH-ATB Document 129 Filed 06/17/20 Page 3 of 4


      Civil contempt is "[a] sanction imposed to compel obedience to a lawful court order or

to provide compensation to a complaining party . . . ." N.Y. State Nat'l Org. for Women v.

Terry, 886 F.2d 1339, 1351 (2d Cir. 1989). "Federal courts maintain the inherent power to

enforce their orders by civil contempt." Drew-King v. Deep Distributors of Greater NY, Inc.,

274 F. Supp. 3d 132, 136 (E.D.N.Y. 2017) (internal citations and quotation marks omitted).

      A party may be held in civil contempt for failure to comply with a court order if: "(1) the

order the contemnor failed to comply with is clear and unambiguous[;] (2) the proof of

noncompliance is clear and convincing[;] and (3) the contemnor has not diligently attempted

to comply in a reasonable manner." Paramedics Electromedicina Comercial, Ltda. v. GE

Med. Sys. Info. Techs., Inc., 369 F.3d 645, 655 (2d Cir. 2004). "[T]he court has broad

discretion" to design a remedy suitable to coerce compliance with its orders. Id. at 657.

      Scouler has suitably alleged to the level of clear and convincing evidence that Hickok

has defied the receivership order, and thus should be held in contempt. However, a

contempt order should not follow without offering Hickok an opportunity to be heard and to

dispute the facts as alleged by the receiver. Accordingly, Hickok is ordered to show cause

why he should not be held in contempt of court for defying the receivership order, despite

allegedly being informed of the contents of that order and the extent to which his refusing the

receiver entry could constitute a failure to comply. He must make that show of cause no later

than Wednesday, July 8, 2020, and the receiver any any other interested party may respond

to his showing no later than Wednesday, July 15, 2020.

      Therefore, it is

      ORDERED that

      1. The Receiver shall personally serve this Memorandum-Decision and Order on

          Gary Hickok no later than Friday, June 26, 2020;


                                               3
   Case 1:19-cv-01562-DNH-ATB Document 129 Filed 06/17/20 Page 4 of 4


      2. Gary Hickok is ordered to show cause why he should not be held in contempt of

         the Court's Order Appointing Receiver no later than Wednesday, July 8, 2020;

      3. The Receiver and any other interested party may respond to Hickok's show of

         cause no later than Wednesday, July 15, 2020.

      IT IS SO ORDERED.




Dated: June 17, 2020
       Utica, New York.




                                            4
